Exhibit 10.1

CareDx, Inc.

OUTSIDE DIRECTOR COMPENSATION POLICY

Effective as of July 17, 2014

Amended on April 28, 2015, effective as of April 1, 2015

Amended on July 14, 2016, effective as of July 1, 2016

CareDx, Inc. (the “Company”) believes that the granting of equity and cash
compensation to its members of the Board of Directors (the “Board,” and members
of the Board, the “Directors”) represents an effective tool to attract, retain
and reward Directors who are not employees of the Company (the “Outside
Directors”). This Outside Director Compensation Policy (the “Policy”) is
intended to formalize the Company’s policy regarding cash compensation and
grants of equity to its Outside Directors. Unless otherwise defined herein,
capitalized terms used in this Policy will have the meaning given such term in
the Company’s 2014 Equity Incentive Plan (the “Plan”). Each Outside Director
will be solely responsible for any tax obligations incurred by such Outside
Director as a result of the equity and cash payments such Outside Director
receives under this Policy.

This Policy will be effective as of the effective date of the registration
statement in connection with the initial public offering of the Company’s
securities (the “Registration Date”).

 

  1. RETAINERS

 

BOARD MEMBERSHIP

     

Chairman of Board:

   $ 65,000         Annual Retainer   

Outside Directors (including Chairman):

   $ 30,000         Annual Retainer   

AUDIT COMMITTEE

     

Annual compensation for Audit Committee members is as follows:

     

Chairman of Committee:

   $ 20,000         Annual Retainer   

Committee Members (other than Chairman)

   $ 10,000         Annual Retainer   

COMPENSATION COMMITTEE

     

Annual compensation for the Compensation Committee is as follows:

     

Chairman of Committee:

   $ 12,000         Annual Retainer   

Committee Members (other than Chairman)

   $ 6,000         Annual Retainer   

NOMINATING/CORPORATE GOVERNANCE COMMITTEE

     

Compensation for the Nominating Committee is as follows:

     

Chairman of Committee:

   $ 8,000         Annual Retainer   

Committee Members (other than Chairman):

   $ 4,000         Annual Retainer   

SCIENCE & TECHNOLOGY COMMITTEE

     

Compensation for the Science & Technology Committee is as follows:

     

Chairman of Committee:

   $ 10,000         Annual Retainer   

Committee Members (other than Chairman):

   $ 5,000         Annual Retainer   



--------------------------------------------------------------------------------

There are no per meeting attendance fees for attending Board, Audit Committee,
Compensation Committee, Nominating Committee and/or Science & Technology
Committee meetings.

Retainers (other than chairman retainers) will begin accruing on the
Registration Date and will be paid quarterly in arrears on a prorated basis.

The retainers will be paid 2/3rd in shares of Company common stock (“Shares”)
and 1/3rd in cash, provided that a Director may elect for any period to be paid
wholly in Shares. Such elections will be effective after the quarter in which
they are made or after the Registration Date for elections made prior to the
Registration Date. For purposes of determining the payment of the retainer,
Shares will be valued at the average closing price in the quarter for which the
retainer is paid.

 

  2. EQUITY COMPENSATION

Outside Directors will be entitled to receive all types of Awards (except
Incentive Stock Options) under the Plan (or the applicable equity plan in place
at the time of grant), including discretionary Awards not covered under this
Policy. All grants of Awards to Outside Directors pursuant to Section 2 of this
Policy will be automatic and nondiscretionary, except as otherwise provided
herein, and will be made in accordance with the following provisions:

(a) No Discretion. No person will have any discretion to select which Outside
Directors will be granted any Awards under this Policy or to determine the
number of Shares to be covered by such Awards.

(b) Appointment Awards. Subject to Section 11 of the Plan, upon an Outside
Director’s appointment to the Board following the Registration Date, such
Outside Director automatically will be granted (i) a Nonstatutory Stock Option
to purchase 30,000 Shares (the “NSO Appointment Award”) and (ii) 10,000
Restricted Stock Units (the “RSU Appointment Award”). Subject to Section 5 below
and Section 14 of the Plan, each NSO Appointment Award will vest, in thirty-six
(36), equal, monthly installments beginning with the first monthly anniversary
after the grant date, and each RSU Appointment Award will vest in three (3),
equal, annual installments beginning with the first annual anniversary after the
grant date. Each NSO Appointment Award and RSU Appointment Award will vest fully
upon a Change in Control (as defined in the Plan), in each case, provided that
the Outside Director continues to serve as a Service Provider through the
applicable vesting date or Change in Control, as applicable.

(c) Annual Awards. Subject to Section 11 of the Plan, on the Registration Date
and on the date of each Annual Meeting of the Company’s stockholders (the
“Annual Meeting”) beginning with the 2015 Annual Meeting, each Outside Director
automatically will be granted (i) a Nonstatutory Stock Option to purchase 15,000
Shares (the “Annual NSO Award”) and (ii) 5,000 Restricted Stock Units (the
“Annual RSU Award”). Subject to Section 5 below and Section 14 of the Plan, each
Annual NSO Award will vest in twelve (12), equal, monthly installments beginning
with the first monthly anniversary after the grant date, and each Annual RSU
Award will vest in one (1) installment on the one year anniversary of the grant
date. Each Annual NSO Award and Annual RSU Award will vest fully upon a Change
in Control (as defined in the Plan), in each case, provided that the Outside
Director continues to serve as a Service Provider through the applicable vesting
date or Change in Control, as applicable.

(d) Terms Applicable to all Options Granted Under this Policy. The per Share
exercise price for an Option granted on the Registration Date under this Outside
Director Compensation Policy will equal the initial offering price to the
public. The per Share exercise price for all other Options granted under this
Outside Director Compensation Policy will be one hundred percent (100%) of the
Fair Market Value on the grant date.

 

  3. TRAVEL EXPENSES

Each Outside Director’s reasonable, customary and documented travel expenses to
Board meetings will be reimbursed by the Company.

 

2



--------------------------------------------------------------------------------

  4. ADDITIONAL PROVISIONS

All provisions of the Plan not inconsistent with this Policy will apply to
Awards granted to Outside Directors.

 

  5. ADJUSTMENTS

In the event that any dividend or other distribution (whether in the form of
cash, Shares, other securities or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase, or exchange of Shares or other securities of
the Company or other change in the corporate structure of the Company affecting
the Shares occurs, the Administrator, in order to prevent diminution or
enlargement of the benefits or potential benefits intended to be made available
under this Policy, will adjust the number of Shares issuable pursuant to Awards
granted under this Policy.

 

  6. REVISIONS

The Board in its discretion may change and otherwise revise the terms of Awards
granted under this Policy, including, without limitation, the number of Shares
subject thereto, for Awards of the same or different type granted on or after
the date the Board determines to make any such change or revision.

 

3